AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


      Mr. Horace Hicks S.C.D.C. No. 357636,
                     Plaintiff
                        v.                                          )       Civil Action No.        1:18-cv-01952-HMH
     Mr. G. Lane Warden; Mr. Derek Danley Lt.,                      )
                                                                    )
                                                                    )
                                                                    )

                         Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Mr. Horace Hicks S.C.D.C. No. 357636, shall take nothing of the defendants, Mr. G. Lane Warden and
Mr. Derek Danley Lt., and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Henry M. Herlong, Jr., Senior United States District Judge, presiding, adopting the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the complaint.

Date: March 20, 2019                                                       ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
